J-S93021-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

KAREEM PINOCK,

                            Appellant                 No. 2851 EDA 2015


           Appeal from the Judgment of Sentence September 4, 2015
             in the Court of Common Pleas of Philadelphia County
                 Criminal Division at No.: CP-51-0005543-2014


BEFORE: DUBOW, J., SOLANO, J., and PLATT, J.*

CONCURRING STATEMENT BY PLATT, J.:                   FILED MARCH 31, 2017

        I concur with the Majority’s holding that Appellant’s claim lacks merit.

I write separately to state my disagreement with its decision not to find the

issue waived.

        Appellant failed to raise his issue on appeal in the trial court.1   As

noted by the Majority, “[i]ssues not raised in the lower court are waived and


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    Appellant presented one issue for the Court’s review:

        Did the trial court err when it denied [Appellant’s] pre-trial
        motion to suppress physical evidence – i.e. pre-recorded buy
        money recovered from his pocket – as the arresting officer did
        not have probable cause to stop, detain or search [Appellant] at
        the time that that officer did so where, at the time the arresting
        officer seized and searched [Appellant], that officer did not have
(Footnote Continued Next Page)
J-S93021-16


cannot be raised for the first time on appeal.” (See Majority Memorandum,

at 10 n.6 (citing Pa.R.A.P. 302(a))); Commonwealth v. Miller, 80 A.3d
806, 811 (Pa. Super. 2013) (issue raised for first time in Rule 1925(b)

statement is waived); see also In re F.C. III, 2 A.3d 12010, 1212 (Pa.

2010) (“By requiring that an issue be considered waived if raised for the first

time on appeal, our courts ensure that the trial court that initially hears a

dispute has had an opportunity to consider the issue.”) (citation omitted).

      Therefore, although I agree with the Majority that Appellant’s issue

lacks merit, I would find that he has waived his issue for our review.




                       _______________________
(Footnote Continued)

      facts and circumstances within his knowledge that were
      reasonably trustworthy and sufficient to warrant a person of
      reasonable caution to believe that [Appellant] committed or
      [wa]s committing a crime?

(Appellant’s Brief at 5). As noted by the Majority, “[t]he essence of
Appellant’s argument is that he was seized and searched in contravention of
Yong[,]” which was decided two weeks after the trial court denied his
motion to suppress. (Majority Memorandum, at 6; see id. at 4). Therefore,
he could have raised this issue in the trial court in a post-sentence motion.



                                            -2-